DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021, has been entered.
 
Claims 1 and 9 are amended.
Claims 1-13 are pending.


Response to Remarks/Amendments

35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims recite eligible subject matter.  Specifically, the Applicant contends that the claims are eligible because they recite steps for determining a workplace-related task to perform.  The Examiner respectfully disagrees that the process recites eligible subject matter.  Determining a task to perform, or ‘task support,’ as it is referred to in the claims, is an abstract idea.  Essentially, the process is a series of rules a human being could follow to make a determination regarding a choice of which task to perform.  Such a process does not represent an improvement to a technology or technical field, as the Applicant contends.  Simply put, task management if not a technical field.  
The Applicant additionally contends that the rejection below oversimplifies the claims.  The Examiner respectfully disagrees.  Each and every limitation of the claims has been 
The Applicant further submits that ‘task management’ is a practical application, in and of itself.  See Remarks p. 11.  The Examiner respectfully disagrees.  Task management is an abstract idea.  The claims do not recite a practical application of the abstract idea of task management, nor do they recite significantly more than the abstract idea.  
The Applicant additionally submits that the present rejection of the claims is deficient because no Berkheimer evidence is cited to support a conclusion that additional elements of the claims are conventional.  In response, the Examiner submits that no Berkheimer evidenced is required to support the present rejection.  Each and every element of the claims, aside from the conventional computer networking hardware, is within the scope of the identified abstract idea of task support.  A prior art rejection and a subject matter eligibility rejection are separate and distinct analysis.  
The rejection of the claims for lack of subject matter eligibility is updated and maintained.  
35 USC §102/103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  An updated search returned the Cudak reference, cited in the rejections, below.  All arguments are moot in light of the newly cited reference.
The rejection of the dependent claims stands or fall with the rejection of the independent claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-13 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-13 are all directed to one of the four statutory categories of invention, the claims are directed to task support (as evidenced by the preamble of exemplary claim 1), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: [1] “store identification information;” [2] “stor[e] task management information;” [3] “transmit an operation command to [a] vehicle;” [4] “calculate a needed time for the vehicle to reach a predetermined destination,” [5] “acquire [ ] remaining task information,” [6] “extract a predetermined task,” and [7] “present the predetermined task.”  Steps 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a server and database in independent claims 1 and 9).  Independent claims 1 and 9 do recite signals that are transmitted form a server to an autonomous vehicle to control the vehicle, but this element of the claims merely provides a technological environment or technical field – autonomous vehicles – for implementing the abstract idea.  The abstract idea of task support is generally linked to an autonomous vehicle environment.  See MPEP §2106.05(h).  Dependent claim 8 additionally provides elements that merely recite this autonomous vehicle environment..  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a server and database in independent claims 1 and 9) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility 

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0276412 A1 to Cudak et al. (hereinafter ‘CUDAK’) in view of US 2004/0236704 A1 to Gotfried (hereinafter ‘GOTFRIED’).

Claim 1 (Currently Amended)
CUDAK discloses a task support system configured to support task performance of a user using an information processing apparatus installed in a vehicle (see ¶[0002] and [0004]; a system that determines the location of a vehicle using a computer that may be located in the vehicle), the task support system comprising: 
a server (see ¶[0012]; edge servers and remote servers) including a task management database (see ¶[0008] and [0036]; trip-related data includes completion of a task) configured to store identification information for identifying the user and remaining task information on remaining tasks of the user in association with each other (see ¶[0036]; the duration of the Able Baker podcast is 35 minutes), the server storing task management information input thereto by the user via a user terminal (see ¶[0029] and [0033]-[0034]; an interface set allows for input and output of data.  User input indicates an identity of an in-vehicle activity), 
wherein the server is configured to when the server receives a request for use from the user via the user terminal, transmit an operation command to the vehicle (see [0003]; an autonomous vehicle that is controlled by machine logic), and calculate a needed time for the vehicle to reach a predetermined destination set in association with the user (see ¶[0036] and [004]; the amount of time required to complete the specified trip by the quickest route), 
acquire the remaining task information associated with the user from the task management database (see ¶[0041]; allow the task to be completed before arrival.  If the task is completed with time to spare, the system might suggest an alternate task that could be completed within the window of travel time).
CUDAK does not specifically disclose, but GOTFRIED discloses, based on the identification information for identifying the user, when the user gets on the vehicle (see abstract and ¶[0006]; collect information in a profile about a task candidate and determine a task that the candidate is eligible to perform.  Assign the task to the candidate.  See also ¶[0044]; provide materials to the candidate while boarding the plane). 
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  GOTFRIED discloses a method and system for providing a compensation opportunity for task candidates who are passengers in vehicles.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the profile of the passenger as taught by GOTFRIED in the system executing the method of CUDAK with the motivation to use profile information for assigning tasks to passengers of vehicles.
CUDAK further discloses extract a predetermined task predicted to be completed by the user using the information processing apparatus within the needed time, from among remaining tasks included in the remaining task information (see ¶[0041]; allow the task to be completed , and  
present the predetermined task extracted by the server to a predetermined apparatus accessible by the user, wherein the predetermined task is workplace-related task (see again ¶[0041]; suggest an alternate task that can be completed within the window of travel time), and the user terminal and the information processing apparatus are both accessible to the user (see ¶[0002] a computer in a vehicle.  See also ¶[0018] and [0020]; a smart phone).

Claim 8 (Original) 
The combination of CUDAK and GOTFRIED discloses the task support system according to claim 1.
CUDAK further discloses wherein the vehicle is an autonomous moving vehicle that is connected to the server through wireless communication and is configured to autonomously move to the predetermined destination, without manipulation by the user, in response to a moving command for the predetermined destination, the moving command being issued from the server (see ¶[0003] and [0012]-[0013]; an autonomous vehicle and remote servers).

Claim 9 (Currently Amended)
CUDAK discloses a task support method for supporting task performance of a user using an information processing apparatus installed in a vehicle (see ¶[0002] and [0004]; a system that determines the location of a vehicle using a computer that may be located in the vehicle), by using a server (see ¶[0012]; edge servers and remote servers), the task support method comprising: 
by the server (see again ¶[0012]; remote servers), storing identification information for identifying the user and remaining task information on remaining tasks to be completed by the user in association with each other (see ¶[0036]; the duration of the Able Baker podcast is 35  in a task management database of the server (see ¶[0026]; substantive data is stored in a database), the server storing task management information input thereto by the user via a user terminal (see ¶[0029] and [0033]-[0034]; an interface set allows for input and output of data.  User input indicates an identity of an in-vehicle activity); 
by the server and when the server receives a request for use from the user via the user terminal, transmitting an operation command to the vehicle (see [0003]; an autonomous vehicle that is controlled by machine logic), and calculating a needed time for the vehicle to reach a predetermined destination set in association with the user (see ¶[0036] and [004]; the amount of time required to complete the specified trip by the quickest route), 
by the server, acquiring the remaining task information associated with the user, from the task management database (see ¶[0041]; allow the task to be completed before arrival.  If the task is completed with time to spare, the system might suggest an alternate task that could be completed within the window of travel time).
CUDAK does not specifically disclose, but GOTFRIED discloses, based on the identification information of the user, when the user gets on the vehicle (see abstract and ¶[0006]; collect information in a profile about a task candidate and determine a task that the candidate is eligible to perform.  Assign the task to the candidate.  See also ¶[0044]; provide materials to the candidate while boarding the plane). 
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  GOTFRIED discloses a method and system for providing a compensation opportunity for task candidates who are passengers in vehicles.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the profile of the passenger as taught by GOTFRIED in the system executing the method of CUDAK with the motivation to use profile information for assigning tasks to passengers of vehicles.
CUDAK further discloses, by the server, extracting a predetermined task predicted to be completed by the user using the information processing apparatus within the needed time, from among the remaining tasks included in the remaining task information associated with the user (see ¶[0041]; allow the task to be completed before arrival.  If the task is completed with time to spare, the system might suggest an alternate task that could be completed within the window of travel time); and 
by the server, presenting the predetermined task extracted by the server to a predetermined apparatus accessible by the user, wherein the predetermined task is a workplace-related task (see again ¶[0041]; suggest an alternate task that can be completed within the window of travel time), and the user terminal and the information processing apparatus are both accessible to the user (see ¶[0002] a computer in a vehicle.  See also ¶[0018] and [0020]; a smart phone).

Claims 2-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0276412 A1 to Cudak et al. (hereinafter ‘CUDAK’) in view of US 2004/0236704 A1 to GOTFIRED as applied to claim 1 above, and further in view of US 2009/0099898 A1 to Ehrman et al. (hereinafter ‘EHRMAN’).

Claim 2 (Previously Presented)
The combination of CUDAK and GOTFRIED discloses the task support system according to claim 1.
The combination of CUDAK and GOTFRIED does not specifically disclose, but EHRMAN discloses, wherein: the server is configured to obtain a signal indicating whether or not the user accepts the predetermined task presented by the server from the predetermined apparatus (see ¶[0265]; a task is accepted); and 
the server is configured to control the information processing apparatus to be in a task- possible state in which the user is permitted to access task information needed for the predetermined task through the information processing apparatus, when the user accepts the predetermined task (see again¶[0265]; a task is accepted and the status is updated to indicate the work is in progress).
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  EHRMAN discloses managing work requests for mobile assets in a fleet, where accepted tasks are updated to indicate that they are in progress.  It would have been obvious to include the updating of task status as taught by EHRMAN in the system executing the method of CUDAK with the motivation to provide task progress information.  

Claim 3 (Previously Presented)
The combination of CUDAK, GOTFRIED, and EHRMAN discloses the task support system according to claim 2.
CUDAK further discloses wherein: the server is configured to present information on the predetermined task to the predetermined apparatus that is different from the information processing apparatus and is located in a location other than the vehicle (see ¶[0018]; an embodiment if possible in systems including a smart phone). 
CUDAK does not specifically disclose, but EHRMAN discloses, the server is configured to control the information processing apparatus to be in the task-possible state before the user gets on the vehicle, when the user accepts the predetermined task through the predetermined apparatus (see ¶[0265]; a task is accepted and the status is updated to indicate the work is in progress.  See also abstract and ¶[0007]; wireless communications systems include mobile telephones).
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  EHRMAN discloses managing work requests for mobile assets in a fleet, where accepted tasks are updated to indicate that they are in progress.  It would have been obvious to include the updating of task status as taught by EHRMAN in the system executing the method of CUDAK with the motivation to provide task progress information.  

Claim 4 (Previously Presented)
The combination of CUDAK, GOTFRIED, and EHRMAN discloses the task support system according to claim 2.
CUDAK further discloses wherein: the server is configured to present information on the predetermined task to the information processing apparatus that is the predetermined apparatus (see again ¶[0041]; suggest an alternate task that can be completed within the window of travel time).
The combination of CUDAK and GOTFRIED does not specifically disclose, but EHRMAN discloses, the server is configured to control the information processing apparatus to be in the task-possible state, when the user accepts the predetermined task through the information processing apparatus (see again¶[0265]; a task is accepted and the status is updated to indicate the work is in progress).
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  EHRMAN discloses managing work requests for mobile assets in a fleet, where accepted tasks are updated to indicate that they are in progress.  It would have been obvious to include the updating of task status as taught by EHRMAN in the system executing the method of CUDAK with the motivation to provide task progress information.  

Claim 10 (Previously Presented) 
The combination of CUDAK and GOTFRIED discloses the task support method according to claim 9.
The combination of CUDAK and GOTFRIED does not specifically disclose, but EHRMAN discloses, further comprising: by the server, obtaining a signal indicating whether or not the user accepts the predetermined task presented by the server from the predetermined apparatus (see ¶[0265]; a task is accepted);; and by the server, controlling the information processing apparatus to be in a task-possible state in which the user is permitted to access task information needed for the predetermined task through the information processing apparatus, when the user accepts the predetermined task (see again¶[0265]; a task is accepted and the status is updated to indicate the work is in progress).
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  EHRMAN discloses managing work requests for mobile assets in a fleet, where accepted tasks are updated to indicate that they are in progress.  It would have been obvious to include the updating of task status as taught by EHRMAN in the system executing the method of CUDAK with the motivation to provide task progress information.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0276412 A1 to Cudak et al. (hereinafter ‘CUDAK’) in view of US 2004/0236704 A1 to GOTFRIED as applied to claim 1 above, and further in view of US 2010/0017246 A1 to Farrell et al. (hereinafter ‘FARRELL’).

Claim 5 (Original)
The combination of CUDAK and GOTFRIED discloses the task support system according to claim 1.
The combination of CUDAK and GOTFRIED does not specifically disclose, but FARRELL discloses, wherein: the remaining task information includes information on a plurality of sub-tasks into which the remaining task is divided (see abstract; a plurality of deadlines can apply to sub-tasks in a project). 
CUDAK further discloses the server is configured to extract, as the predetermined task, one of the sub-tasks that is predicted to be completed by the user through the information processing apparatus within the needed time (see ¶[0041]; allow the task to be completed ; and 
the server is configured to present the remaining task including the one of the sub-tasks as the predetermined task, to the predetermined apparatus accessible by the user (see ¶[0041]; allow the task to be completed before arrival.  If the task is completed with time to spare, the system might suggest an alternate task that could be completed within the window of travel time).
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  FARRELL discloses a software user interface for project task dependencies and deadlines that divides projects into sub-tasks.  It would have been obvious to include the sub-tasks as taught by FARRELL in the system executing the method of CUDAK with the motivation to specify timing of deadlines and prioritize urgency (see FARRELL abstract).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0276412 A1 to Cudak et al. (hereinafter ‘CUDAK’) in view of US 2004/0236704 A1 to GOTFRIED as applied to claim 1 above, and further in view of US 2009/0089133 A1 to Johnson et al. (hereinafter ‘JOHNSON’).

Claim 6 (Original)
The combination of CUDAK and GOTFRIED discloses the task support system according to claim 1.
The combination of CUDAK and GOTFRIED does not specifically disclose, but JOHNSON discloses, wherein: the remaining task information includes information on a priority of the remaining task (see ¶[0009]; if no blocks of free time are available, schedule the tasks based on priority); and 
the server is configured to, when there is a plurality of the remaining tasks predicted to be completed by the user through the information processing apparatus within the needed time, extract the predetermined task based on priorities related to the remaining tasks. (see ¶[0009]; if no blocks of free time are available, schedule the tasks based on priority).
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  JOHNSON discloses an integrated calendar and task scheduler that prioritizes tasks when no free time is available.  It would have been obvious to prioritize tasks in a schedule as taught by JOHNSON in the system executing the method of CUDAK since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0276412 A1 to Cudak et al. (hereinafter ‘CUDAK’) in view of US 2004/0236704 A1 to GOTFIRED as applied to claim 1 above, and further in view of US 8,225,319 B2 to Laithwaite et al. (hereinafter ‘LAITHWAITE’).

Claim 11 (Previously Presented) 
The combination of CUDAK and GOTFRIED discloses the task support system according to claim 1.
The combination of CUDAK and GOTFRIED does not specifically disclose, but LAITHWAITE discloses, wherein in extracting the predetermined task, the server is further configured to determine a capability of the information processing apparatus, and extract the predetermined task that is within the capability of the information processing apparatus (see claim 25; schedule tasks based on resources satisfying capability requirements of the task).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0276412 A1 to CUDAK et al., US 2004/0236704 A1 to GOTFRIED, and US 2009/0099898 A1 to EHRMAN et al. as applied to claims 1 and 2 above, and further in view of US 2014/0229221 A1 to Shih et al. (hereinafter ‘SHIH’).

Claim 7 (Original)
The combination of CUDAK, GOTFRIED, and EHRMAN discloses the task support system according to claim 2.
The combination of CUDAK, GOTFRIED, and EHRMAN does not explicitly disclose, but SHIH discloses, wherein: the server is configured to record predetermined information related to a task situation formed in the information processing apparatus with respect to the predetermined task, in a case where the predetermined task is not completed when the vehicle reaches the predetermined destination (see ¶[0034]; a task may be paused); and 
the predetermined information is information determined to reproduce a situation identical to the task situation formed in the information processing apparatus by being applied to another information processing apparatus associated with the predetermined destination and accessible by the user (see again ¶[0034]; a task may be paused and then later resumed.  The task state is saved for resumption).
.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0276412 A1 to Cudak et al. (hereinafter ‘CUDAK’) in view of US 2004/0236704 A1 to GOTFRIED, and US 2009/0099898 A1 to EHRMAN et al.  as applied to claims 1 and 2 above, and further in view of US 2004/0133457 A1 to Sadiq et al. (hereinafter ‘SADIQ’).

Claim 12 (Previously Presented)
The combination of CUDAK, GOTFRIED, and EHRMAN discloses the task support system according to claim 2.
The combination of CUDAK, GOTFRIED, and EHRMAN does not specifically disclose, but SADIQ discloses, wherein the server is further configured to transfer data corresponding to the predetermined task to the information processing apparatus when the user accepts the predetermined task (see ¶[0011]; output a revised task set for display after accepting a selected task).
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  SADIQ discloses outputting accepted tasks for display.  It would have been obvious to include the display as taught by SADIQ in the system executing the method of CUDAK with the motivation to display a worker schedule.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0276412 A1 to Cudak et al. (hereinafter ‘CUDAK’) in view of US 2004/0236704 A1 to GOTFRIED, of US 2009/0099898 A1 to EHRMAN et al., and US 2004/0133457 A1 to SADIQ et al. as applied to claims 1 and 12 above, and further in view of US 2007/000548 A1 to Kelly (hereinafter ‘KELLY’).

Claim 13 (Previously Presented)
The combination of CUDAK, GOTFRIED, EHRMAN, and SADIQ discloses the task support system according to claim 12.
The combination of CUDAK, GOTFRIED, EHRMAN, and SADIQ does not specifically disclose, but KELLY discloses, wherein the server is further configured to erase the data corresponding to the predetermined task from the information processing apparatus upon completion of the predetermined task (see ¶[0074]; delete button allows the owner of a task to delete the task once it has been complete or is no longer relevant).
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  KELLY discloses a system for enabling users to create tasks that includes deleting tasks after completion.  It would have been obvious to include the deletion of tasks as taught by KELLY in the system of CUDAK with the motivation to delete content that is no longer relevant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624